Title: Victor du Pont and Eleuthère I. du Pont de Nemours to Thomas Jefferson, 11 August 1817
From: du Pont de Nemours, Eleuthère Irénée,du Pont, Victor Marie
To: Jefferson, Thomas


          
             Sir
            Brandywine.
August 11th 1817
          
          Knowing that you have honored with your friendship our excellent & much lamented father we think it our duty to inform you of his death, which took place on the 7th instant after a very severe and painfull illness of eleven days—
          you will find in the national intelligencer in Niles Register and in the Aurora a short notice of his life; not much known in this Country which is the Country of his Children & Great Children we thought it was proper to publish a Sketch in order to point out his worth & his deeds, and hope it will meet with your approbation—
          We inclose a pamphlet on education received by him few weeks ago with a request to forward you one.
          
            With great Respect We have the honor to be Your obedient servants
            V. du PontE. I. du Pont.
          
        